Citation Nr: 1803238	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran underwent a VA examination in March 2011 for her heart condition.  The examiner concluded that the Veteran does not have a chronic heart condition related to hypertension and specifically ruled out left ventricular hypertrophy.  In the April 2012 notice of disagreement, the Veteran disputed the results of the examination report because she did not undergo any echocardiogram, chest x-ray, or electrocardiogram during the examination.  There is no indication in the examination report that there were any tests administered, and the source of the cited results is not evident on the face of the report. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner does not offer an opinion as to the nature and etiology of the Veteran's heart condition. Accordingly, on remand, the Veteran should be afforded a new VA examination, and any tests needed to determine the nature and etiology of the Veteran's heart condition should be administered.

Further, the Veteran indicated in a December 2016 statement that she had received treatment for her heart condition at both a VA medical facility and a private medical facility since the January 2014 Statement of the Case.  The Veteran contends that these records will help substantiate her claim.  On remand, the AOJ should attempt to obtain any private treatment records that pertain to the Veteran's heart condition.  All VA treatment records must also be obtained. See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate notification and release forms needed to obtain private treatment records for her heart condition.  Document all efforts to obtain these records.  If such efforts are unsuccessful, provide the Veteran with an opportunity to secure and submit the records. 

2. Obtain all updated treatment records, to include any records from the Milwaukee VA Medical Center from January 2014 to the present, and associate them with the claims file or virtual record.

3. After all outstanding records have been associated with the claims file, obtain a new VA examination to determine the nature and etiology of the Veteran's heart condition.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart condition is caused or aggravated by service or by her service-connected hypertension.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and her representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


